Citation Nr: 1211907	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service connected hemorrhoids.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for migraines.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for irritable bowel syndrome (IBS), also claimed as stomach problems.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to July 1948 and from February 1949 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids do not cause persistent bleeding and secondary anemia, fissures, severe and persistent rectal prolapse, or extensive leakage and fairly frequent involuntary bowel movement.  The Veteran's disability does cause moderate, recurrent prolapse.  

2.  An October 2005 RO decision denied entitlement to service connection for migraines, IBS, and stomach problems; the Veteran did not appeal or submit additional relevant evidence within one year. 

3. Evidence received since the October 2005 RO decision is not new and material, and the Veteran's claims cannot be reopened.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 30 percent disability rating, but no greater for the Veteran's service connected hemorrhoids have been met.  8 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7332, 2334, 7336 (2011).

2.  The October 2005 RO decision that denied entitlement to service connection for migraines, IBS, and stomach problems is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

3.  New and material evidence has not been received since the October 2005 RO decision, and the Veteran's claims for entitlement to service connection for migraines and IBS, also claimed as stomach problems, cannot be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for hemorrhoids in a September 2010 RO decision and assigned an initial non-compensable (0 percent) disability rating, effective June 2010.  The Veteran appealed and in a January 2011 statement of the case, the RO increased the Veteran's initial disability rating to 10 percent.  The Veteran perfected his appeal and the issue is currently before the Board. 

The Veteran's hemorrhoids are currently rated under Diagnostic Code 7336.  The rating schedule provides for a noncompensable (0 percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.  

The Veteran was afforded a VA examination in September 2010.  The Veteran described a long history of hemorrhoids, dating back to his period of service, treated with multiple surgeries.  His current symptoms included recurrent protrusion of his hemorrhoids with bowel movements and prolonged standing.  He denied any anorectal neoplasm, chronic diarrhea or constipation, tenesmus, anemia, anal infections, fistula in ano, or fecal incontinence.  He also denied any hemorrhoidal symptoms which restrict his usual activities or occupation.  

On examination, the Veteran had a singled non-thrombosed hemorrhoid.  The examiner noted that the Veteran's history suggested rectal prolapse, but none was observed during the examination.  The examiner also opined that the Veteran's hemorrhoids were at least as likely as not related to his active military service.  

VA treatment records reflect ongoing hemorrhoid treatment.  A December 2010 primary care notes shows that at an appointment to establish care, the Veteran reported a history of hemorrhoids and complained of prolapse if he strains even a little, as well as problems with fecal soiling.

At a December 2010 surgery consult, the Veteran complained that his hemorrhoids "push out" with every bowel movement, causing problems with fecal incontinence.  An addendum noted that the Veteran suffers from a large left-sided hemorrhoidal prolapse with lichenification, but no induration or ulceration that would suggest malignancy.  He was considered a good candidate for surgery, which was scheduled for March 2011.  

In January 2011, the Veteran complained during a surgery outpatient appointment that he had bowel incontinence and occasional prolapsing of hemorrhoids that interfere with his social life.  The Veteran was observed to be very anxious about having frequent bowel movements and about intermittent soiling that occurs when his hemorrhoid comes out.  The examining physician concluded that while this could be true fecal incontinence, given the Veteran's advanced age, at least a large part of it is probably the hemorrhoid depositing stool stains externally when it prolapses.  

A January 2011 primary care notes shows that the Veteran continued to complain of frequent bowel movements and reported that at times he has problems with fecal leakage and requires undergarments.  

A May 2011 primary care notes documents that the Veteran canceled his scheduled surgery because of concerns that it would make his fecal incontinence worse.  He continued to complain of hemorrhoids with prolapse, frequent bowel movements, and at times fecal leakage.  

The Veteran also submitted treatment records from Kaiser Permanente, but these did not show any treatment for hemorrhoids during the period on appeal.

The available evidence does not show that the Veteran suffers from anemia secondary to his hemorrhoids or that his hemorrhoids cause persistent bleeding or anal fissures.  Accordingly, a 20 percent disability rating under Diagnostic Code 7336 is not warranted.  

However, the Board has considered whether the Veteran's symptoms could be rated under another diagnostic code.  

The record shows that the Veteran suffers from recurrent protrusion of his hemorrhoids.  Therefore, the Veteran's hemorrhoids could be rated under Diagnostic Code 7334, which rates prolapse of the rectum.  A 10 percent rating is warranted for mild prolapse of the rectum with constant slight or occasional moderate leakage.  A 30 percent rating is assignable for moderate prolapse that is persistent or frequently recurring.  A 50 percent rating is assigned for severe (or complete) prolapse that is persistent.  38 C.F.R. § 4.114, Diagnostic Code 7334.

Here, the Board finds that the Veteran's symptoms warrant at least a 30 percent disability rating because the Veteran's hemorrhoidal prolapse appears to have been a recurring problem for decades.  Given the length of time the Veteran has suffered from hemorrhoids, the persistence of his hemorrhoids in spite of multiple surgeries, and the development of symptoms such as fecal leakage, the Veteran's condition is more appropriately considered moderately disabling, rather than mild.  However, after careful consideration, the Board finds that the Veteran should not be afforded a higher 50 percent rating.  At the September 2010 VA examination, the examiner noted that although the Veteran described a history consistent with rectal prolapse, none was apparent at the time of the examination.  Thus, this condition is not a constant one.  Additionally, the Board notes that the Veteran's hemorrhoids have not led to the development of any more serious condition, such as anemia, fissures, or ulceration.  Furthermore, the Veteran's fecal leakage, while clearly a source of considerable distress to the Veteran, has been described in VA treatment notes as "intermittent" and as occurring "at times."  In a December 2010 VA surgical consultation note, the Veteran's condition was described as "longstanding" but "benign."  The Veteran's condition, as described above, is not consistent with severe disability.

The Board has also considered whether a higher disability rating for the Veteran's hemorrhoids could be assigned under Diagnostic Code 7332.  Diagnostic Code 7332 provides ratings based on impairment of sphincter control, with regard to the rectum and anus.  Healed or slight impairment of sphincter control, without leakage, is rated as non-compensable.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Id.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Id.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Id.  Complete loss of sphincter control is rated 100 percent disabling.  Id.  

Here, an argument can be made for at least a 30 percent disability rating under this diagnostic code, as the Veteran has reported that he uses protective undergarments because of fecal leakage; however, as the Board noted above, the Veteran's fecal leakage has been described in VA treatment notes as "intermittent" and occurring 'at times", which is more consistent with the criteria for a 10 percent disability rating under this code.  Regardless, at this time there is no evidence that the Veteran's reported symptoms consist of extensive leakage and frequent involuntary bowel movements.  Accordingly, a disability rating of 60 percent is not warranted under Diagnostic Code 7332.  

It does not appear that any other diagnostic codes for rating disabilities of the digestive system are applicable to the Veteran's condition.

However, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board has considered whether entitlement to a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

As an initial matter, the Board notes that the Veteran has been retired for many years.  The Veteran has never claimed his hemorrhoid disability was the cause of his retirement or that it would render him unable to find or maintain substantially gainful employment if he wanted to work, and in fact, at his September 2010 VA examination, he denied that his hemorrhoid symptoms interfered with his daily activities or occupation.  Upon reviewing the VA examination report and VA treatment notes for the period on appeal, the Board can find no evidence that suggests the Veteran could not work because of his service connected hemorrhoids.  Accordingly, assignment of TDIU is not warranted.

In conclusion, entitlement to a disability rating of 30 percent, but no greater, for service connected hemorrhoids is granted for the period on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

New and Material

The Veteran is also seeking to reopen previously denied claims for migraines and irritable bowel syndrome (IBS), also claimed as stomach problems.

Claims for entitlement to service connection for migraines, IBS, and stomach problems were denied in an October 2005 RO decision; the Veteran did not appeal or submitted additional relevant evidence within one year.  In June 2010, the Veteran filed new claims for migraines and IBS.  The RO determined that the Veteran failed to present new and material evidence.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's migraines or IBS/stomach problems had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's migraines and IBS are related to his active military service.  

Since his claims were denied, the Veteran has submitted additional records from Kaiser Permanente, as well as a March 2011 statement in which he claims that his stomach disorder and migraines are due to exposure to "chemicals" in Vietnam.  Also of record are recent VA treatment records.  

Regarding the Veteran's claim for entitlement to service connection for migraines, the additional medical evidence shows current treatment for migraines, but offers no opinion on the etiology of this disability.  These additional treatment records from Kaiser Permanente note different dates of reported migraine onset, but place onset approximately a decade after separation from service.  

A January 2011 VA primary care note reports that the Veteran claims his headaches started in 1968, which would place onset during the Veteran's active service.  However, the Board finds that this statement placing onset in service is similar to the information the Veteran presented in his original November 2004 claim, where he indicated that his migraines had begun in 1969 and instructed the RO to see his service treatment records.  This statement is simply nothing "new". 

Additionally, medical records from Kaiser Permanente of record at the time of the October 2005 RO decision include a January 2004 neurology consult during which the Veteran reported that his headaches began when he was 38 or 39 years old, which would place onset in service.  At a January 2003 consult, the Veteran reported onset in 1969.  Again, the Veteran is simply re-stating his position on this issue, which the RO considered in 2005.

The RO considered all this evidence that the Veteran's disability had onset in service and in denying his claim for service connection in October 2005, found other evidence to be more probative then statements by the Veteran made decades after the fact.  The January 2011 VA primary care is duplicative of these other statements made by the Veteran, either in a statement to VA or in a statement to a treatment provider, that his migraines had onset in service.  

Additionally, the Veteran's March 2011 statement suggesting that his migraines are the result of exposure to "chemicals" in Vietnam is duplicative of a January 2005 statement in which he suggested that his migraines may be due to exposure to Agent Orange.  The Veteran has not submitted any additional evidence to support this theory of entitlement, such as a medical opinion from one of his treatment providers or a copy of a scientific or medical article.  He has simply repeated his claim using slightly different wording.

Based on the above, the Board finds that the Veteran has failed to submit new and material evidence in support of his claim for entitlement to service connection for migraines.

Regarding the Veteran's claim for IBS, which the Veteran has alternately characterized as a claim for stomach problems, the medical records from VA and Kaiser Permanente show gastrointestinal complaints such as nausea and abdominal pain, as well as diagnosis of possible or suspected IBS.  While this evidence is new, the Board finds that it is not material.  None of the Veteran's treatment providers offers an opinion as to the etiology of the Veteran's symptoms or suggest even a speculative link to the Veteran's active military service.  At best, these records show evidence of a current disability, which has never been in dispute. 

Additionally, as the Board discussed in relation to the Veteran's claim for migraines, the Veteran's March 2011 statement suggesting that his stomach disorder is the result of exposure to "chemicals", is duplicative of a January 2005 statement in which he suggested that his stomach problems may be due to exposure to Agent Orange.  The Veteran has not submitted any additional evidence to support this theory of entitlement such as a medical opinion from one of his treatment providers or a copy of a scientific or medical article.  He has simply repeated his claim using slightly different wording, simply nothing new or material to this case.

Based on the above, the Board finds that the Veteran has failed to present new and material evidence to reopen his previously denied claim for IBS, also claimed as stomach problems.  

In conclusion, the additional evidence presented by the Veteran since October 2005 is either duplicative of evidence that was considered by the RO as part of his original claim or is not material to the Veteran's claims because it does not show that the Veteran's current disabilities were caused by or related to his active military service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for hemorrhoids originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in November 2010. 

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August and November 2010.  These letters informed the Veteran of what evidence was required to reopen his previously denied claims and substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in November 2010.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in January 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records from Kaiser Permanente.  The appellant was afforded a VA medical examination of his hemorrhoids in September 2010.  This examination was based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 30 percent, but no greater for service connected hemorrhoids is granted.

As new and material evidence has not been received, the Veteran's previously denied claims for migraines and irritable bowel syndrome (also claimed as stomach problems) cannot be reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


